                            Case 2:17-cv-10623-DPH-DRG ECF No. 50 filed 05/16/19       PageID.682   Page 1 of 7




                                                 UNITED STATES DISTRICT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION

                            BRUCE MEYERS, et al.
                                Plaintiffs,                                   Case No.: 17-cv-10623
                                                                              Hon. Denise Page Hood
                                  v.                                         Hon. Mag. David R. Grand

                            VILLAGE OF OXFORD, et al,                               RESPONSE
                                 Defendants
                                                                 /

                            OUTSIDE LEGAL COUNSEL PLC                    JOHNSON, ROSATI, SCHULTZ &
OUTSIDE LEGAL COUNSEL PLC




                            PHILIP L. ELLISON (P74117)                   JOPPICH, P.C.
                            Attorney for Plaintiffs                      CARLITO H. YOUNG (P61863)
     www.olcplc.com




                            PO Box 107                                   LAURA BAILEY BROWN (P79742)
                            Hemlock, MI 48626                            Attorney for Defendants
                            (989) 642-0055                               27555 Executive Drive, Suite 250
                            (888) 398-7003 - fax                         Farmington Hills, MI 48331
                            pellison@olcplc.com                          (248) 489-4100 / (248) 489-1726 (F)
                                                                         cyoung@jrsjlaw.com


                                       RESPONSE TO MOTION TO COMPEL DISCOVERY

                                  NOW COMES Plaintiffs, by counsel, and is surprised to see the filing

                            of the motion to compel. The parties, by counsel, are acutely aware that this

                            case involves an award of attorney fees and comes to this Court on remand

                            from the Sixth Circuit’s reversal of dismissal under Rule 12(b)(6), with

                            substantial already-incurred attorney fees. Meyers v. Village of Oxford, 739

                            F. App’x 336, 337 (6th Cir. 2018). Counsels thusly engaged each other to try

                            to see if early mediation could be attempted to resolve the case without the


                                                                     1
                            Case 2:17-cv-10623-DPH-DRG ECF No. 50 filed 05/16/19   PageID.683   Page 2 of 7




                            need to compile costly discovery responses. Twice, the undersigned’s office

                            has contacted this Chambers’ staff about pushing up the mediation with

                            Magistrate Grand before June 5, 2019. This Court was willing to do so if the

                            presiding federal judge found it to be acceptable. It then took time to work

                            with the federal judge’s chambers to obtain approval. Once that happened,

                            the undersigned later returned back to this Court and found that what seems

                            to be a new case manager who had no knowledge of the assigned federal
OUTSIDE LEGAL COUNSEL PLC




                            judge prior-approving the same. Through a series of calls-and-wait, the
     www.olcplc.com




                            mediation sadly never got rescheduled earlier than June 5, 2019.

                            Undisputedly, discovery time is running out quickly. Defendants, by counsel,

                            are reasonably concerned with getting their discovery answers provided

                            before discovery closes. That is eminently sensible. However, the motion to

                            compel was not directly conversed about before it was filed and, had it been,

                            the work of responding to discovery would have commenced to render the

                            need for even the filing of this motion moot. Previously Plaintiffs received,

                            reviewed the case matters in full, and fully responded to 78 requests to admit

                            (which are not being challenged), so it is not a matter of simply being

                            unmindful or undertaking gamesmanship. See Exhibit A. Instead, the matter

                            comes to this Court on the reduced amount of discovery time left on a

                            relatively simple case. The delay in answering was not to torch the other side


                                                                  2
                            Case 2:17-cv-10623-DPH-DRG ECF No. 50 filed 05/16/19          PageID.684    Page 3 of 7




                            but simply because they were put on the backburner who expectations of

                            mediation and settlement. And perhaps it still will at the June 5, 2019

                            mediation forthcoming. As such, Plaintiffs respectfully request until May 30,

                            2019 to respond (or offer proper objections) to the requests and would have

                            no objection to an order securing peace of mind for the Defendants of the

                            same.1

                                  As a final note which involves the scope of the requests, Defendants
OUTSIDE LEGAL COUNSEL PLC




                            are misunderstanding the nature of this case. This case is not a wrongful
     www.olcplc.com




                            discharge case or whistleblower case. Plaintiffs were volunteer reserve

                            officers of the Horse Mounted Unit with the Village of Oxford. Their lawsuit

                            seeks relief for a narrow but substantial wrong—the denial of 14th

                            Amendment name-clearing hearings. The Due Process Clause of the

                            Fourteenth Amendment provides that a person may not be deprived of

                            “liberty… without due process of law.” U.S. Const. amend. XIV. “A person’s

                            reputation, good name, honor, and integrity are among the liberty interests

                            protected by the due process clause of the fourteenth amendment.”

                            Chilingirian v. Boris, 882 F.2d 200, 205 (6th Cir. 1989). “Where a person’s

                            good name, reputation, honor, or integrity is at stake because of what the



                                  1 Next week, the undersigned has a trial before the Gladwin County Circuit Court,
                            otherwise the responses would be done even quicker.

                                                                      3
                            Case 2:17-cv-10623-DPH-DRG ECF No. 50 filed 05/16/19     PageID.685   Page 4 of 7




                            government is doing to him [or her], notice and an opportunity to be heard

                            are essential.” Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971).

                            Before asserting his liberty interest claim, a plaintiff must show that he or she

                            requested a name-clearing hearing and was denied that hearing. Quinn v.

                            Shirey, 293 F.3d 315, 322 (6th Cir. 2002).

                                  Each demanded one in 2017. Demand Letters, ECF Nos. 7-11 and

                            7-12. The lawsuit alleges, at its core, that the Village and its officials refuse
OUTSIDE LEGAL COUNSEL PLC




                            to provide one. It is at these unprovided name clearing hearing that Plaintiffs’
     www.olcplc.com




                            good name, reputations, and community standing will be restored. It is only

                            because the Defendants refuse to provide them that reputational damages

                            have been suffered. They have not been jobless or homeless or starved liked

                            a whistleblower or a wrongfully fired career bureaucrat. Instead, it is simply

                            their inability to present to the neutral, detached hearing officer who will

                            conduct the name-clearing hearing the proper counter-facts to the

                            statements (made by officials of the Village) made public is what is causing

                            constitutional wrongs.

                                  And that is on that point many of these discovery requests fail to

                            correctly grasp. This Court (via this lawsuit) is not being called upon to decide

                            whether or not the good names of Plaintiff should be cleared. All this Court

                            is being asked to command the Defendants to undertake the hearing itself.


                                                                   4
                            Case 2:17-cv-10623-DPH-DRG ECF No. 50 filed 05/16/19    PageID.686   Page 5 of 7




                            When asked why they have not simply provided the hearings to end this

                            lawsuit, they have no justification. See Exhibit B, ¶1. They also have no

                            process to provide the constitutionally required name clearing either. Id., ¶2.

                                  Given this narrow-styled claim, there will be some objections to the

                            discovery requests as made. Plaintiffs have series relevancy concerns about

                            the scope of the proffered requests and the invasion of their personal affairs

                            some of the requests. For example, Request to Produce No. 1 through 11
OUTSIDE LEGAL COUNSEL PLC




                            are reasonable and proper. However, Request No. 12 seeks “any and all W-

                            2s, 1099s, and tax returns for each Plaintiff from 2010 through the present.”
     www.olcplc.com




                            Request No. 18 seeks each Plaintiff’s entire Facebook account from 2015 to

                            present. These are wholly improper and irrelevant given that nature of the

                            claim, i.e. denial of actually holding the name-clearing hearings, being

                            sought from this Court in this case. Appropriate objections will be made in

                            the responses. Defendants are not allowed to improperly reframe the case

                            into something it is not. The decision on clearing the names of the Plaintiffs

                            belong to the hearing officer of the name-clearing hearing—not this Court.

                                                       RELIEF REQUESTED

                                  WHEREFORE, this Court is requested to direct Plaintiffs to file their

                            responses to the outstanding discovery by May 30, 2019 and for the parties

                            to be prepared to mediate this case on June 5, 2019.


                                                                  5
                            Case 2:17-cv-10623-DPH-DRG ECF No. 50 filed 05/16/19   PageID.687   Page 6 of 7




                                  Date: May 16, 2019                 RESPECTFULLY SUBMITTED:

                                                                     /s/ Philip L. Ellison
                                                                     PHILIP L. ELLISON (P74117)
                                                                     OUTSIDE LEGAL COUNSEL PLC
                                                                     PO Box 107
                                                                     Hemlock, MI 48626
                                                                     (989) 642-0055
                                                                     (888) 398-7003 - fax
                                                                     pellison@olcplc.com

                                                                     Attorney for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 6
                            Case 2:17-cv-10623-DPH-DRG ECF No. 50 filed 05/16/19   PageID.688   Page 7 of 7




                                                   CERTIFICATE OF SERVICE

                                  I hereby certify that on date stated below, I served the foregoing

                            document by US mail to all counsel of record on the date stated below.

                                  Date: May 16, 2019                 RESPECTFULLY SUBMITTED:

                                                                     /s/ Philip L. Ellison
                                                                     OUTSIDE LEGAL COUNSEL PLC
                                                                     BY PHILIP L. ELLISON (P74117)
                                                                     PO Box 107
                                                                     Hemlock, MI 48626
                                                                     (989) 642-0055
OUTSIDE LEGAL COUNSEL PLC




                                                                     (888) 398-7003 - fax
                                                                     pellison@olcplc.com
     www.olcplc.com




                                                                     Attorney for Plaintiffs




                                                                 7
